                   Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 1 of 12 Page ID #:722




                      1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        MELISSA T. DAUGHERTY, SB# 227451
                      2   E-Mail: Melissa.Daugherty@lewisbrisbois.com
                        FREDA TJOARMAN, SB# 285995
                      3   E-Mail: Freda.Tjoarman@lewisbrisbois.com
                        633 West 5th Street, Suite 4000
                      4 Los Angeles, California 90071
                        Telephone: 213.250.1800
                      5 Facsimile: 213.250.7900
                      6 Attorneys for Defendants CANDICE
                        ELAINE WILLIAMS, an individual doing
                      7 business as FAIRWAY ASSOCIATES;
                        KIMBERLY LYNN BACA, an individual
                      8 doing business as FAIRWAY
                        ASSOCIATES
                      9
                     10                         UNITED STATES DISTRICT COURT
                     11                CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                     12
                     13 TARA ANN BARTOLI, an individual;            CASE NO. 5:18-cv-02643-MWF-KK
                        BRETT THOMAS BARTOLI, an
                     14 individual, TARA ANN BARTOLI as
                        Guardian ad litem for M.B., and TARA        DECLARATION OF FREDA
                     15 ANN BARTOLI as Guardian ad litem            TJOARMAN IN SUPPORT OF
                        for L.B.,                                   DEFENDANTS' STATEMENT IN
                     16                                             THE JOINT STIPULATION AND
                                     Plaintiffs,                    IN OPPOSITION TO PLAINTIFFS'
                     17                                             MOTION TO COMPEL FURTHER
                              vs.                                   RESPONSES AND PRODUCTION
                     18                                             OF DOCUMENTS TO
                        RANCHO CALIFORNIA RV                        PLAINTIFFS' REQUEST FOR
                     19 RESORT OWNERS ASSOCIATION, a                PRODUCTION OF DOCUMENTS,
                        California nonprofit mutual benefit         SET ONE
                     20 corporation; DESERT RESORT
                        MANAGEMENT, INC., a California
                     21 corporation; CARI BURLEIGH, an              Judge: Hon. Kenly Kiya Kato
                        individual; CANDICE ELAINE                  Crtrm.: 3/4
                     22 WILLIAMS, an individual doing
                        business as FAIRWAY ASSOCIATES;             Discovery Cutoff: May 1, 2020
                     23 KIMBERLY LYNN BACA, an                      Pretrial Conference: August 17, 2020
                        individual doing business as                Trial Date:          September 8, 2020
                     24 FAIRWAY ASSOCIATES; and DOES
                        1 through 10, inclusive,
                     25
                                     Defendants.
                     26
                     27

LEWIS                28   4816-8267-1534.1
BRISBOIS                     DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                   STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP               PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
                   Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 2 of 12 Page ID #:723




                      1            I, Freda Tjoarman, declare as follows:
                      2            1.        I am an attorney duly admitted to practice in all of the courts of the
                      3 State of California and in the Central District of California, and I am an associate
                      4 with Lewis Brisbois Bisgaard & Smith LLP, attorneys of record for Defendants
                      5 Candice Elaine Williams (“Williams”) and Kimberly Lynn Baca (“Baca”) dba
                      6 Fairway Associates (“Fairway”) herein (together, “Defendants”). The facts set forth
                      7 herein are of my own personal knowledge, and if sworn I could and would
                      8 competently testify thereto. I make this Declaration as part of the Joint Stipulation
                      9 regarding Plaintiffs’ Motion to Compel Further Responses and Production of
                     10 Documents to Plaintiffs’ Request for Production of Documents, Set One, and in
                     11 Opposition to Plaintiffs’ Motion.
                     12            2.        Plaintiffs Tara Bartoli, Brett Bartoli, Tara Bartoli as guardian ad litem
                     13 for M.B., and Tara Bartoli as guardian ad litem for L.B. (“Plaintiffs”) filed this
                     14 instant action against co-Defendants Rancho California RV Resort Owners
                     15 Association (“HOA”), Desert Resort Management, Inc. (“DRM”), and DRM’s
                     16 General Manager Cari Burleigh (“Burleigh”) (together, “co-Defendants”) and
                     17 Defendants Williams and Baca for housing discrimination based on familial status
                     18 in violation of the Fair Housing Act (“FHA”) and the Fair Employment and Housing
                     19 Act (“FEHA”).
                     20            3.        Plaintiffs allege the following causes of action : (1) Violation of the
                     21 FHA - Section 3604(a), (2) Violation of FHA - Section 3604(c), (3) Violation of
                     22 FHA – Section 3604(d), (4) Violation of FHA – Section 3617, (5) Violation of FHA
                     23 – Disparate Impact, (6) Violation of the FEHA - Cal. Gov. Code Section 12955(a),
                     24 (7) Violation of the FEHA - Cal. Gov. Code Section 12955(b), (8) Violation of the
                     25 FEHA - Cal. Gov. Code Section 12955(c), (9) Violation of the FEHA - Cal. Gov.
                     26 Code Section 12955(k), (10) Violation of the FEHA - Cal. Gov. Code Section
                     27 12955(l), (11) Violation of the FEHA – Disparate Impact, (12) violation of the FHA

LEWIS                28   4816-8267-1534.1
                                                                           2
BRISBOIS                     DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                   STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP               PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
                   Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 3 of 12 Page ID #:724




                      1 (42 U.S.C. § 3604(b)), and (13) violation of the FEHA (Cal. Gov. Code § 12955(i)).
                      2            4.        Plaintiffs served their Initial Disclosures under Federal Rules of Civil
                      3 Procedure (“FRCP”) 26(a) on June 4, 2019. A true and correct copy of Plaintiffs’
                      4 Initial Disclosures under FRCP 26(a) is attached hereto as Exhibit 4. Plaintiffs
                      5 claim minimal economic damages in their initial disclosures. Plaintiffs claim the
                      6 following damages in their initial disclosures:
                      7            Special Damages
                      8            Lost Income:                 $1,652.75 per month, beginning May 1, 2019
                      9            Moving Expenses:             $4,223.78
                     10            RV Storage:                  $100.00 per month, beginning May 1, 2019
                     11            Difference in Rent:          $1,100 per month, beginning May 1, 2019
                     12            General Damages
                     13            Emotional Distress:                 Unknown at this time
                     14            Lost Housing Opportunity:           Unknown at this time
                     15            Loss of Rights:                     Unknown at this time
                     16            Punitive Damages:                   Unknown at this time
                     17 These amounts total $24,193.03 to date, not taking into account any mitigation.
                     18            5.        Plaintiffs also claim emotional distress, lost housing opportunity, loss
                     19 of rights, and punitive damages of an unknown amount at this time, in their initial
                     20 disclosures, but have not produced any documents or information showing that they
                     21 are being treated for any emotional distress by a healthcare provider. They also
                     22 have not produced any evidence to warrant punitive damages.
                     23            6.        In connection with opposing Plaintiff’s motion to compel and in
                     24 preparation of Defendants’ portion of the Joint Stipulation, I researched jury verdicts
                     25 and settlements in California housing discrimination cases based on familial status.
                     26 My search returned 11 settlements and one verdict. The average settlement for these
                     27 11 cases is below $52,000, inclusive of attorneys’ fees and involving multiple

LEWIS                28   4816-8267-1534.1
                                                                            3
BRISBOIS                     DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                   STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP               PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
                   Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 4 of 12 Page ID #:725




                      1 plaintiffs. The average individual recovery for each plaintiff in those cases is
                      2 significantly below that amount. The one case where verdict was reached is a case
                      3 in the Superior Court of California, County of San Francisco, involving three
                      4 couples, with each plaintiff recovering approximately $28,333.33 assuming the
                      5 amount was split evenly among the plaintiffs and not taking into account any
                      6 attorneys’ fees that may have been split. I also conducted a search on Pacer for
                      7 cases where Plaintiffs’ counsel Eric Markus is counsel of record on the case. I
                      8 found no record of Mr. Markus having obtained a verdict on behalf of a plaintiff in a
                      9 housing discrimination case in a federal court in California. My search shows Mr.
                     10 Markus being counsel of record on four cases in the Central District, with one
                     11 Central District case transferred to the Northern District of California, and none of
                     12 which involve housing discrimination, except for this instant action. Mr. Markus
                     13 has no cases in the Southern or Eastern Districts of California.
                     14            7.        Plaintiffs propounded a first set of document requests on Defendants
                     15 Williams and Baca, comprising of 27 categories of documents each to Williams and
                     16 Baca, and on co-Defendants HOA, DRM, and Burleigh on August 8, 2019.
                     17 Williams and Baca timely served substantive responses to Plaintiffs’ Request for
                     18 Production of Documents, Set One, on September 26, 2019 and produced an
                     19 additional 48 pages of documents on October 11, 2019.
                     20            8.        Despite responding substantively to the vast majority of Plaintiffs’
                     21 document requests and stating whether the documents would be produced, have
                     22 already been produced, or do not exist (save a handful of Plaintiffs’ requests seeking
                     23 the entire file on all owners, occupants, renters, buyers, sellers, and applicants since
                     24 2015 to present) and producing the requested records the Friday before, Plaintiffs’
                     25 counsel Mr. Markus nevertheless took issue with Williams’ and Baca’s responses
                     26 and served Defendants’ counsel Melissa Daugherty, the senior partner on the case,
                     27 with a 69-page meet and confer letter at 5:00 p.m. on Monday, October 14, 2019

LEWIS                28   4816-8267-1534.1
                                                                           4
BRISBOIS                     DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                   STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP               PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
                   Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 5 of 12 Page ID #:726




                      1 noting the most ticky-tacky claimed deficiencies to each and every one of the 27
                      2 responses that Defendants served and to each and every objection that Defendants
                      3 asserted, which is highly unusual given the relatively low number of requests and
                      4 Defendants’ substantive responses to the vast majority of them. Ms. Daugherty
                      5 forwarded Mr. Markus’ email and 69-page meet and confer letter to me. A true and
                      6 correct copy of this email and Mr. Markus’ 69-page meet and confer letter is
                      7 attached hereto as Exhibit 5. Mr. Markus demanded an in-person conference to
                      8 discuss the issues pursuant to Rule 37 of the Federal Rules of Civil Procedure and
                      9 Local Rule 37-1.
                     10            9.        In an effort to reduce costs in this case, I sent several meet and confer
                     11 emails to try to discern what the real issue was that Mr. Markus had with
                     12 Defendants’ discovery responses and to try to set up a telephonic Local Rule 37-1
                     13 conference rather than have to drive to his office and meet in person. Mr. Markus
                     14 falsely accused me and the other senior partners on the case at my firm of evading
                     15 our obligations under Local Rule 37-1 to meet and confer in person. All I was
                     16 simply trying to do was to streamline the process and efficiently meet and confer to
                     17 resolve the entire set of discovery responses that Defendants served in response to
                     18 Plaintiffs’ 27 document requests, as Mr. Markus apparently took issue with the
                     19 whole set. Mr. Markus apparently had issue with some of the wording of
                     20 Defendants’ responses, and I agreed to provide supplemental responses to the
                     21 majority of the requests with the phrasing that he wanted. Despite Defendants
                     22 promising so, Mr. Markus still insisted on meeting in person and called to discuss
                     23 some of the responses on October 22, 2019. A true and correct copy of my meet
                     24 and confer emails to Mr. Markus is attached hereto as Exhibit 1.
                     25            10.       After a one and one-half hour phone call on October 22, 2019, Mr.
                     26 Markus and I were able to narrow down the issues from 27 requests at issue to about
                     27 a handful, and as I had promised, Defendants would provide supplemental responses

LEWIS                28   4816-8267-1534.1
                                                                            5
BRISBOIS                     DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                   STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP               PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
                   Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 6 of 12 Page ID #:727




                      1 to the vast majority of Plaintiffs’ requests using the phrasing that Mr. Markus
                      2 wanted. As to the requests that the parties could not agree on, I told Mr. Markus
                      3 that I would inquire again with the Defendants and circle back with him as to
                      4 whether any such documents exist, whether the Defendants have any additional
                      5 requested documents that have not previously been produced, and whether they
                      6 would reconsider any of the requests to which they objected. During our one and
                      7 one-half hour phone call, I offered but Mr. Markus refused to accept redacted
                      8 versions of these documents redacting the names, telephone numbers, and addresses
                      9 of these persons. He stated that he “absolutely” wanted the names, addresses, last
                     10 known addresses, telephone numbers, and move-out information of these persons,
                     11 and that this was “non-negotiable.” I stated that I would think on it and discuss it
                     12 with Ms. Daugherty. Despite my efforts to streamline the meet and confer process
                     13 and efficiently address the issues, and despite spending one and one-half hours
                     14 trying to narrow down the issues, Mr. Markus nevertheless still insisted on meeting
                     15 in person with a further caveat that he reserved the right to revisit any of the
                     16 previously discussed and resolved issues and categories.
                     17            11.       As Local Rule 37-1 required the parties to meet in person and Mr.
                     18 Markus would not agree otherwise, I traveled to Mr. Markus’ office in West Los
                     19 Angeles and met with him on October 24, 2019 to discuss the remaining issues. Mr.
                     20 Markus’ senior partner on the case William Litvak joined the conference without
                     21 providing me with any prior notice. Mr. Litvak stated that he was just there to
                     22 observe and be “a fly on the wall.” Mr. Markus revisited some of the requests that
                     23 had previously been addressed and resolved during our one and one-half hour phone
                     24 call two days prior. During the meeting, Mr. Litvak offered to allow Defendants to
                     25 produced redacted versions of the documents, redacting the names, social security
                     26 numbers, and telephone numbers of the people on the documents. I replied that I
                     27 had offered this during the one and one-half hour phone call two days prior between

LEWIS                28   4816-8267-1534.1
                                                                          6
BRISBOIS                     DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                   STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP               PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
                   Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 7 of 12 Page ID #:728




                      1 me and Mr. Markus, but Mr. Markus seemed to refuse to budge on having the
                      2 names, phone numbers, addresses, names of children, and ages of children redacted,
                      3 stating that this was “non-negotiable.” I told Mr. Litvak that I would be willing to
                      4 consider his proposal if he and Mr. Markus made a good-faith promise not to seek
                      5 the Court to order the documents un-redacted unless it became apparent later during
                      6 the litigation process or later on discovery that it was absolutely necessary to the
                      7 case to un-redact the information. Mr. Markus was apparently not on the same page
                      8 as Mr. Litvak and stated that it was “absolutely” necessary that Plaintiffs have the
                      9 information that the parties were considering redacting. Mr. Litvak then stated that
                     10 even if Plaintiffs did agree to redacted versions, they would nevertheless proceed to
                     11 move the Court for an order to obtain un-redacted copies. In advocating on behalf
                     12 of Defendants’ best interests and to shield them from any potential exposure to other
                     13 liability, I believe that these records should not be produced without a Court order as
                     14 Defendants may be exposed to further liability if they produce such personal,
                     15 private, and confidential records without prior authorization, and especially since it
                     16 became apparent during my in-person conference with Mr. Litvak and Mr. Markus
                     17 that Plaintiffs’ offer to allow Defendants to produce redacted copies of the
                     18 documents was not made in good faith. After meeting for about 1 hour and 30
                     19 minutes, we were able to work out all of the rest of the issues save for the two
                     20 categories of documents that are the subject of this Joint Stipulation. I spent over
                     21 three hours in traffic traveling to and from Mr. Markus’ office in West Los Angeles
                     22 from Downtown Los Angeles to attend the in-person Local Rule 37-1 conference of
                     23 counsel.
                     24            12.       The requests that we could not come to agreement on were RFP No. 6
                     25 (a request for all documents related to the sale and/or lease of any site at the Resort
                     26 to any families from January 1, 2015 to the present, including but not limited to any
                     27 listing agreements, offers, counteroffers, purchase/lease agreements, applications to

LEWIS                28   4816-8267-1534.1
                                                                        7
BRISBOIS                     DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                   STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP               PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
                   Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 8 of 12 Page ID #:729




                      1 rent, written leases, correspondence, notes, memoranda, communications between
                      2 Williams and Baca and any person about such purchaser and/or renter, etc.) and
                      3 RFP No. 8 (a request for all resident files, including file jacket covers, maintained
                      4 regarding each owner, tenant, and/or occupant with families who resided at the
                      5 Resort at any time during the period from January 1, 2015 to the present, including
                      6 but not limited to a copy of all leases, rental agreements, purchase/sale agreements,
                      7 applications, notices, rent receipts, security deposit refunds, eviction documents,
                      8 complaints, notes, and communications). Mr. Markus, at the conclusion of the
                      9 conference and while I was leaving his office, hand served me with a second set of
                     10 discovery requests, seeking 1) a complete copy of all resident files, including file
                     11 jacket covers, maintained regarding each owner, tenant, and/or occupant of any site
                     12 at the Resort who did not have families, including a copy of all leases, rental
                     13 agreements, purchase/sale agreements, applications, notices, rent receipts, security
                     14 deposit refunds, eviction documents, complaints, notes, and communications for the
                     15 period from January 1, 2015 to the present, and 2) all documents that reflect the
                     16 identity of all person who resided and/or occupied any site available for rent at the
                     17 Resort as of October 8, 2018, including but not limited to documents that reflect the
                     18 name, telephone number, and permanent residence address of the owner of the
                     19 site(s), advertisements, listing agreements, and leases and/or rental agreements.
                     20 Defendants served objections to these requests on November 25, 2019 pending the
                     21 Court’s ruling on this Joint Stipulation regarding Plaintiffs’ motion to compel.
                     22            13.       I asked and Mr. Markus agreed to provide Defendants with a one-
                     23 week extension for serving any supplemental responses and documents and agreed
                     24 to not file any motion to compel for at least 10 days after receiving Defendants’
                     25 supplemental responses and production. Defendants served supplemental responses
                     26 on Plaintiffs on October 31, 2019 and produced over 800 additional documents on
                     27 the same day. A true and correct copy of the proof of service for these supplemental

LEWIS                28   4816-8267-1534.1
                                                                        8
BRISBOIS                     DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                   STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP               PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
                   Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 9 of 12 Page ID #:730




                      1 responses and production is attached hereto as Exhibit 6.
                      2            14.       In connection with opposing Plaintiff’s motion to compel and in
                      3 preparation of Defendants’ portion of the Joint Stipulation, I researched and found a
                      4 similar housing discrimination case based on the FHA and the FEHA in which the
                      5 plaintiff moved to compel production of documents nearly identical to those at issue
                      6 here—Elloitt, et al. v. Versa CIC, L.P., et al., Case No. 3:16-cv-00288-BAS-AGS
                      7 (S.D. Cal. 2016)—a case in the Southern District of California before the Honorable
                      8 Andrew G. Schopler. My firm Lewis Brisbois Bisgaard & Smith LLP represented
                      9 the defendants in that case and successfully opposed the plaintiff’s motion to compel
                     10 on categories of documents virtually identical to the ones here. The plaintiff in that
                     11 case sought a request (RFP No. 7) for the following:
                     12            A complete copy of all tenant files maintained regarding each tenant who
                                   resided at the Subject Rental Premises at any time since January 1, 2015,
                     13            including a copy of all leases or rental agreements; applications; notices; rent
                                   receipts; security deposit refunds; eviction documents, including Notices of
                     14            Violations, three-day, thirty-day, and sixty-day notices, complaints, and
                                   judgments, served or obtained by defendant or its agents for the purpose of
                     15            terminating the tenancy of any resident of the Subject Rental Premises; notes,
                                   and communications.
                     16
                     17 Judge Andrew Schopler in that case ruled:
                     18            Moving on to the request for production, RFP number 7 requests the entire
                                   file on all tenants who resided at the property from January 1, 2015 to the
                     19            present. I would respectfully deny the request to compel that. It seems to
                                   me that this request is overbroad and gets in to too much irrelevant
                     20            information and poses too much of a cost in privacy burden for the very low
                                   amount of relevance that that information would have.
                     21
                     22 This order was entered on May 24, 2017.
                     23            15.       A true and correct copy of an email Williams sent to Burleigh on
                     24 October 8, 2018, which was produced in discovery and bates-stamped FAIRWAY
                     25 000013, is attached hereto as Exhibit 2.
                     26            16.       A true and correct copy of a blank “Exclusive Authorization to Rent
                     27 Unit” used by Fairway Associates, and which was produced in discovery and bates-

LEWIS                28   4816-8267-1534.1
                                                                          9
BRISBOIS                     DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                   STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP               PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
               Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 10 of 12 Page ID #:731




                    1 stamped FAIRWAY 000055-000056, is attached hereto as Exhibit 3.
                    2            I declare under penalty of perjury under the laws of the United States of
                    3 America that the foregoing is true and correct and that this declaration was executed
                    4 on December 2, 2019, at Los Angeles, California.
                    5
                    6
                    7
                    8                                               Freda Tjoarman
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28   4816-8267-1534.1
                                                                    10
BRISBOIS                   DECLARATION OF FREDA TJOARMAN IN SUPPORT OF DEFENDANTS' STATEMENT IN THE JOINT
BISGAARD                 STIPULATION AND IN OPPOSITION TO PLAINTIFFS' MOTION TO COMPEL FURTHER RESPONSES AND
& SMITH LLP             PRODUCTION OF DOCUMENTS TO PLAINTIFFS' REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
ATTORNEYS AT LAW
Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 11 of 12 Page ID #:732
Case 5:18-cv-02643-MWF-KK Document 60 Filed 12/18/19 Page 12 of 12 Page ID #:733
